Campbell, J.
This is a proceeding by certiorari to review the action of a special drain commissioner appointed by the probate judge of Jackson county to lay a drain in two counties- — Jackson and "Washtenaw. As respondents have not thought it worth while to attempt any defense of the proceedings, it is not desirable to discuss them at large.
Apart from the question of the power of the probate judge to make the appointment of the official complained of, it is objected, and the record sustains the objection, that the commissioner was appointed ex parte on the same day the application for his appointment was filed, and without notice to any one. This defect is a radical one, showing the probate *525court had no jurisdiction to act, and the subsequent errors need not be considered. The proceedings must be quashed as against the plaintiffs in certiorari.
The other Justices concurred.